Order entered September 9, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00138-CR

                                  CHUNG KIM, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-52168-U

                                          ORDER
      The clerk’s record does not contain a copy of the trial court’s certification of appellant’s

   right to appeal. A completed certification is required by Texas Rule of Appellate Procedure

   25.2. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App.

   2013). Therefore, we ORDER the trial court to prepare and file, within FIFTEEN DAYS of

   the date of the order, a completed certification that accurately reflects the trial court

   proceedings.

      We ORDER court reporter Peri Wood to file, within FIFTEEN DAYS of the date of this

   order, a supplemental record containing State’s Exhibit no. 94, a DVD.
   We DIRECT THE Clerk to send copies of this order, by electronic transmission, to the

Honorable Jennifer Balido, Presiding Judge, 291st Judicial District Court; Peri Wood, official

court reporter, 291st Judicial District Court; and to counsel for all parties.


                                                   /s/     LANA MYERS
                                                           JUSTICE